Citation Nr: 0433391	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2004, the Board remanded the 
appeal for a personal hearing.  In July 2004, the veteran 
testified at a hearing before the undersigned.


FINDING OF FACT

Audiometric test results obtained during examination by a VA 
audiologist correspond to a numeric designation of no greater 
than I for each ear.  


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a June 2003 statement of 
the case VA notified the claimant that he was responsible to 
support his claim with appropriate evidence showing that his 
hearing loss had worsened.  In July 2001 and August 2003 he 
was informed that VA would attempt to obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physicians regarding treatment for his hearing loss, or to 
provide a properly executed release so that VA could request 
the records for him.  The record also shows that the veteran 
was advised of the VCAA in the August 2003 letter.  In July 
2001 and August 2003 he was notified of the clinical findings 
necessary for obtaining a compensable rating for his 
bilateral hearing loss.  Therefore, the Board finds that the 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran on two 
occasions if there was any information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  See VA letters dated in July 2001 and 
August 2003.  If the evidence was held by private physicians, 
the veteran was to provide authorizations so that the RO 
could obtain that evidence.  Id.  Thereafter, the veteran did 
not identify the location of any postservice treatment 
records for hearing loss nor authorize the RO to obtain 
hearing loss treatment records.  Moreover, while the veteran 
thereafter testified at his July 2004 personal hearing that 
the only private treatment he received for his hearing loss 
was from Valley Hearing Consultants, the record shows that, 
in August 2001 and July 2004, he filed with the RO his 
records from this facility.  Furthermore, the record includes 
results from January 2002 and September 2004 VA examinations 
which were held to determine the severity of his bilateral 
hearing loss.  Accordingly, the Board finds that all 
available and identified medical records have been obtained 
and there is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

As to Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
Board notes that the veteran was first provided adequate VCAA 
notice after the November 2002 rating decision.  Notably, in 
July 2004, the appellant waived his right to receive notice 
of the VCAA prior to any adverse rating decision.  Therefore, 
a Pelegrini problem does not arise in this appeal.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed.Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for an increased rating in 
March 2001, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the veteran's case, audiometric testing conducted at the 
January 2002 VA examination showed puretone thresholds of 25, 
30, 65, and 60 decibels in the right ear.  Puretone 
thresholds of 25, 30, 45, and 50 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 45 decibels for the right ear and 37.5 decibels for the 
left.  Speech recognition ability was 96 percent in the right 
ear and 100 percent in the left ear.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the veteran's right and left ear 
hearing losses are each assigned a numeric designation of I.  
These test score results in the appellant's bilateral hearing 
loss being rated as non compensably disabling under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a 
compensable evaluation is not warranted under Table VII.  Id.  

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Similarly, no examiner has indicated that use 
of speech discrimination scores is inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  

In reaching the above conclusion, the Board has not 
overlooked either the January 1998, May 1998, or July 2004 
private audiological examination reports filed by the veteran 
or the September 2004 VA examination report.  However, the 
Board finds that these test findings are insufficient for 
rating purposes.  First, the September 2004 VA examiner 
reported that it was not possible to obtain a valid audiogram 
because of inconsistent and unreliable responses from the 
veteran.  Secondly, the private audiological examination 
reports were either recorded in such a manner that they did 
not provide the information VA requires to rate the severity 
of the claimant's bilateral hearing loss under 38 C.F.R. 
§§ 4.85 and 4.86, they did not always say whether the test 
results were achieved with or without the appellant wearing 
his hearing aids, and/or they did not record the claimant's 
speech discrimination score.

The Board, in reaching the conclusions, has also considered 
the veteran's arguments as set forth in written statements to 
the RO and at his personal hearing.  While a lay witness can 
provide evidence as to the visible symptoms or manifestations 
of a disease or disability, his belief as to the current 
severity of his service-connected disability is not competent 
evidence because only someone qualified by knowledge, 
training, expertise, skill, or education, which the appellant 
has not been shown to possess, may provide evidence regarding 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Consequently, the Board will give more weight to the 
medical evidence of record as outlined above then the 
veteran's lay assertions.

Based on the July 2004 argument that the hearing loss causes 
him problems at work, the Board considered the provisions of 
38 C.F.R. § 3.321(b)(1) (2003).  Notably, while the veteran 
has described his hearing loss as causing problems with work, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
evidence does not demonstrate that his bilateral hearing loss 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  Id.  

It is undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



